Citation Nr: 0639707	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  95-13 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the residuals of a cold 
weather injury to the arms, other than rheumatoid or gouty 
arthritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1994 rating 
decision in which the RO denied service connection for the 
residuals of a cold weather injury to the legs and arms, and 
for rheumatoid or gouty arthritis.  The veteran's attorney 
filed a notice of disagreement (NOD) in January 1995, and a 
statement of the case (SOC) was issued in February 1995.  The 
veteran's attorney filed a substantive appeal in March 1995.

In September 2002, the veteran testified during a hearing 
before the undersigned Veterans Law Judge (VLJ) in 
Washington, D.C.; a transcript of that hearing is associated 
with the claims file.

In November 2002, the Board undertook additional development 
of the claims under the provisions of 38 C.F.R. § 19.9 (2002) 
and Board procedures then in effect.  However, the provision 
of 38 C.F.R. § 19.9 essentially conferring upon the Board 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board, but not reviewed by the RO, was later 
held to be invalid.  See Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs (Secretary), 327 F.3d 1339 
(Fed. Cir. 2003).  Hence, after the completion of the 
previously requested actions, in August 2003, the Board 
remanded the matters to the RO for initial consideration of 
the claims in light of the recently developed evidence.  The 
RO continued its denial of service connection for the 
residuals of a cold weather injury to the legs and arms, and 
for rheumatoid or gouty arthritis (as reflected in a February 
2004 supplemental SOC (SSOC)).

In September 2004, the Board denied the veteran's claim for 
service connection for rheumatoid or gouty arthritis, and 
remanded the claim for service connection for the residuals 
of a cold weather injury to the legs and arms, other than 
rheumatoid or gouty arthritis, to the RO for additional 
development.

In its April 2005 rating decision, the RO granted service 
connection and assigned an initial 30 percent rating for the 
residuals of a cold injury to the feet, effective September 
16, 1992.  This decision also reflects, effective January 12, 
1998, the RO's assignment of a separate 30 percent rating, 
each, for cold injury residuals of the right foot and the 
left foot.

Also in April 2005, the RO continued its denial of the 
remaining claim for service connection for the residuals of a 
cold weather injury to the arms, other than rheumatoid or 
gouty arthritis (as reflected SSOC dated that same month).  
Hence, the issue set forth on the title page is the only 
matter remaining before the Board.

In August 2005, the Board remanded this matter to the RO the 
case for additional development of the record.

In January 2006, the veteran's private attorney notified the 
RO that he no longer represented the veteran.  By letter 
dated in January 2006, the RO notified the veteran that his 
private attorney no longer represented him.  He was advised 
that he could appoint another representative and was 
furnished the appropriate forms for such appointment.  As the 
veteran has not responded, he is now deemed unrepresented in 
this matter.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent evidence establishes that the appellant does 
not have vascular or other disability of the arms other than 
the rheumatoid or gouty arthritis for which the Board has 
already denied service connection.  



CONCLUSION OF LAW

The criteria for service connection for the residuals of a 
cold weather injury to the arms, other than rheumatoid or 
gouty arthritis are not met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

In May and December 2004, and in September 2005, the RO sent 
the appellant post-rating notice letters informing him that 
to support a claim for service-connected compensation 
benefits, the evidence must show three things: an injury in 
military service or a disease that began in or was made worse 
during military service, or an event during military service 
that caused an injury or disease; a current physical or 
mental disability; and, a relationship between the current 
disability and an injury, disease, or event in service.  
After each letter, the appellant and his attorney were 
afforded full opportunity to respond.  Thus, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support the claims for 
service connection, and has been afforded ample opportunity 
to submit such information and evidence. 

The aforementioned letters also listed the evidence received, 
discussed VA's responsibility to obtain evidence or assist in 
obtaining evidence, and provided contact information in case 
of questions.  The letters provided notice that VA would make 
reasonable efforts to help the veteran get evidence necessary 
to support his claims, such as medical records (including 
private medical records), if he gave it enough information, 
and, if needed, authorization, to obtain them.  The letters 
further specified what records VA was responsible for 
obtaining, to include Federal records, and the type of 
records that VA would make reasonable efforts to get. 
Additionally, he was advised to furnish any evidence that he 
had in his possession that pertained to his claim.  The Board 
finds that these letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by him and what evidence will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant after the initial rating action on 
appeal.  However, the Board finds that, in this appeal, any 
delay in issuing section 5103(a) notice was not prejudicial 
to the appellant because it did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and re-adjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006)).  As indicated above, the RO gave the appellant 
notice of what was required to substantiate his claim, and 
the appellant was afforded an opportunity to submit 
information and/or evidence pertinent his claim.  Following 
the issuance of the most recent, September 2005 letter-which 
substantially completed notice requirements and corrected any 
deficiency in the prior letter-the RO gave him further 
opportunity to respond before the RO readjudicated the claim 
more than one year later in June 2006 (as reflected in the 
2006 SSOC).  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); cf. 
38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue.  By 
letter dated in March 2006, the RO notified the appellant of 
how the VA determines the disability rating and the effective 
date of rating.  The Board further notes, in any event, that 
any error in the timing of this notice is harmless.  Id.  
Because the Board's decision herein denies service connection 
for the claimed disability, no disability rating or effective 
date is being assigned.  Accordingly, there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The National Personnel Records 
Center (NPRC) has been unable to furnish the veteran's 
service medical records, nor reconstruct them, as the records 
are presumed to have been destroyed in a fire at the facility 
in 1973.  However, the RO was able to obtain a hospital 
extract from the Army Surgeon General's Office (SGO reports) 
and service department morning reports.  The appellant's 
private and VA treatment records also are of record.  The 
appellant was afforded VA medical examinations in connection 
with his claim for service connection, and the reports of 
those examinations are of record.  A VA opinion was obtained 
in December 2005.  The veteran failed to report for a VA 
examination scheduled in February 2006.  An additional VA 
opinion regarding the matter was obtained in May 2006.  A 
transcript of Board's June  2006 hearing is of record.  
Significantly, neither the appellant nor his former attorney 
has identified, and the record does not otherwise indicate, 
any existing, pertinent evidence in addition to that 
identified above, that needs to be obtained.  The record also 
presents no basis for further development to create any 
additional evidence to be considered in connection with the 
claim herein decided.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Initially, as noted above, September 2004, the Board denied 
service connection for rheumatoid or gouty arthritis.  In 
addition, by rating action in April 2005, the RO granted 
service connection for residuals of cold injury to both feet.  
As such, the remaining issue to be determined is whether 
service connection is warranted for the claimed residuals of 
cold injury to the arms, other than rheumatoid or gouty 
arthritis.

The veteran's service medical records are unavailable.  In a 
August 1992 response from the National Personnel Records 
Center (NPRC), it was indicated that the veteran's service 
medical records were destroyed by fire at that facility in 
July 1973.  A subsequent attempt to obtain any of the 
veteran's service medical records was equally unsuccessful; 
an December 1993 response from the NPRC indicated that the 
veteran's enlistment and discharge physical examinations 
could not be reconstructed.  A July 1954 SGO report shows a 
diagnosis of urethritis with no indication of treatment for 
cold injury of the arms.  March 1954 Morning Reports that 
have been associated with the claims file likewise contain no 
evidence of treatment for cold injury of the arms.  

An August 1997 VA examination report show a diagnosis of 
seropositive rheumatoid arthritis of the hand.  A June 1998 
VA examination report includes a diagnosis of periarthritis 
of the right should and arthritis of the joints of the hand, 
possible rheumatoid arthritis.  No other disability of the 
upper extremities was noted.

VA and private medical records dated from May 1990 to March 
2006 show complaints of swell and pain in the hands and 
diagnoses of polyarthritis and rheumatoid arthritis of the 
hands.  There is no evidence of a diagnosis of residuals of 
cold injury of the arm, other than rheumatoid or gouty 
arthritis.

During the September 2002 hearing, the veteran testified 
that, during service, he was stationed in Korea, and was a 
master cement finisher in the construction of bridge.  He 
indicated that during a three-week period in service, he was 
continuously exposed to cold outdoor temperatures, as well as 
cold water from the river over which the bridge was to be 
constructed.  He testified that he sought treatment on 
numerous instances from medics in the field for pain in his 
arms and legs, and that h was given shots to relieve the 
pain. He indicated that he also received treatment from 
various field hospitals.  He asserted that at least one 
military doctor informed him that he had experienced 
frostbite; the veteran indicated that no written record of 
this statement was available.  

A December 2005 opinion of a VA Chief Resident in Vascular 
Surgery indicated that the claims file was reviewed.  It was 
indicated that polyarthritis of the upper extremities was 
noted in the records and that a September 2001 examination 
was negative for any peripheral vascular disease.  It was 
indicated that a December 2001 noted demonstrated normal 
pulses of bilateral upper extremities.  It was concluded that 
nothing in the records regarding complaints of the hands, 
except for arthritis pain.  It was also noted that all 
physical examinations had shown good upper extremity pulses.  
The physician opined that it is, therefore, less likely as 
not that the veteran's upper extremity complaints are 
secondary to cold injury of the hand.  It was indicated that 
the complaints are consistent with his arthritic diagnoses.  

An additional VA opinion was received by the RO in May 2006.  
It was indicated that the claims file was reviewed.  The 
report includes both upper arterial Doppler examination 
finding and x-ray reports regarding the right hand, 
apparently completed in January 2006, as noted by the RO in 
the June 2006 SSOC.  It was noted that January 2004 and March 
2005 examinations showed no vascular disease.  It was 
concluded that the veteran does not have peripheral vascular 
disease secondary to frostbite exposure.  

After a full review of the record, including the medical 
evidence and statements and testimony of the veteran, the 
Board concludes that service connection for the residuals of 
a cold weather injury to the arms, other than rheumatoid or 
gouty arthritis is not warranted.  

Simply stated, the medical evidence, to include VA opinions 
indicating that there is no vascular disorder of the upper 
extremities, establishes that the veteran does not have any 
disability of the arms other than arthritis of the hands-a 
disability for which the Board denied service connection in 
September 2004.   As such, there is no basis for a grant of 
service connection with respect to the matter remaining on 
appeal.  Where, as here, the competent evidence indicates 
that the appellant does not currently has the disability for 
which service connection is sought, there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the veteran's and his former 
attorney's oral and written assertions, as well as the 
veteran's testimony during a hearing in Washington, D.C.; 
however, none of this evidence provides a basis for allowance 
of the claim.  As indicated above, the claim turns on a 
medical matter, and questions of diagnosis and etiology are 
within the province of trained medical professionals.  Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the veteran and 
his former attorney are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative opinion on a 
medical matter.  See, e.g., Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for the residuals of a cold weather injury to the 
arms, other than rheumatoid or gouty arthritis, that doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for the residuals of a cold weather injury 
to the arms, other than rheumatoid or gouty arthritis, is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


